                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

  LORENZO FOREHAND,                           )
                                              )
                    Plaintiff,                )
                                              )
         v.                                   )   CIVIL ACTION NO. 5:18-CV-230 (MTT)
                                              )
  CHAPLAIN MICHAEL SAPP, et al.,              )
                                              )
                                              )
                    Defendant.                )
                                              )


                                            ORDER

      United States Magistrate Judge Charles H. Weigle has conducted a preliminary

screening as required by 28 U.S.C. § 1915A. Doc. 16. The Plaintiff brings this suit as a

prisoner pro se under 42 U.S.C. § 1983, alleging that Defendant Sapp prevented him

from observing the Nation of Islam’s December Fast, in violation of the First

Amendment, the Religious Land Use and Institutionalized Persons Act, and the Equal

Protection Clause of the Fourteenth Amendment. Doc. 5 at 4-5. The Plaintiff also

asserts claims concerning his inability to celebrate the December Fast against Johnson,

the prison’s warden; Chaney, a deputy warden; and Burse, an employee of the Georgia

Department of Corrections. The Magistrate Judge has ordered all of those claims to

proceed for further factual development. Doc. 16 at 1.

      Additionally, the Magistrate Judge recommends that the Plaintiff’s motion to

remand (Doc. 4) be denied and that the Plaintiff’s motion to amend (Doc. 11) be denied.

Doc. 16 at 16. The Magistrate Judge points out that the motion to amend is futile, both

because it fails to state a claim and because any claims it did state would be barred for
failure to exhaust. Id. at 12-15. The Plaintiff has not objected to this Recommendation,

but in fact agrees with it and requests the Court to deny those motions. Doc. 17-1 at 3-

4. Having reviewed the Recommendation, the Court accepts the findings, conclusions,

and recommendations of the Magistrate Judge. The Recommendation (Doc. 16) is

ADOPTED and made the order of this Court. Accordingly, the Plaintiff’s motion to

remand (Doc. 4) is DENIED, and the Plaintiff’s motion to amend (Doc. 11) is DENIED.

      SO ORDERED, this 26th day of October, 2018.

                                                S/ Marc T. Treadwell
                                                MARC T. TREADWELL, JUDGE
                                                UNITED STATES DISTRICT COURT




                                              -2-
